DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on November 16, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
     Claims 1-16 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph according to the amendment received on November 16, 2021.
Response to Amendment
The amendment to the claims received on November 16, 2021 has been entered.
The amendment of claims 1-7, 9 and 15-17 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), and further in view of Mueller’872 (US 2015/0036872) and Outwater’069 (US 6,203,069).
     With respect to claim 1, Li’113 teaches an authentication apparatus (Fig.1) comprising circuitry configured to 
     select at least one of a first light emitter and a second light emitter (paragraph 29), 5the first light emitter emitting light in a certain wavelength region, and the second light emitter emitting light in a wavelength region different from the certain wavelength region of the light emitted from the first light emitter [the light source module comprises a plurality of light emitters which emit various wavelengths of light toward the card space (paragraph 27)], and 
     read embedded information based on a reading result obtained in an imager that receives the light emitted from the selected at least one of the first light emitter 10and the second light emitter and reflected by an authentication medium (paragraph 37), the embedded information including information for authentication (paragraph 34), and being embedded in the authentication medium (paragraph 34).
     Li’113 does not teach a reading result obtained with light in a range of light receiving sensitivity of silicon forming the imager, the reading result being based at least on light from the second light emitter which has a wavelength which is outside of ultraviolet wavelength light and without using the ultraviolet wavelength light.
     Mueller’872 teaches a reading result obtained with light in a range of light receiving sensitivity of silicon forming the imager (paragraph 63).

     The combination of Li’113 and Mueller’872 does not teach the reading result being based at least on light from the second light emitter which has a wavelength which is outside of ultraviolet wavelength light and without using the ultraviolet wavelength light.
     Outwater’069 teaches the reading result being based at least on light from the second light emitter which has a wavelength which is outside of ultraviolet wavelength light and without using the ultraviolet wavelength light [regarding to use the IR light to check the a portion of the code (Fig.7, steps 540-560)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113 and Mueller’872 according to the teaching of Outwater’069 to using both of the UV light and the IR light to read the authentication information because this will allow the authentication information to be verified more effectively.
     With respect to claim 5, Li’113 teaches an authentication system (Fig.1) comprising: 
     a first light emitter configured to emit light in a certain wavelength region [the light source module comprises a plurality of light emitters which emit various wavelengths of light toward the card space (paragraph 27)]; 

     circuitry configured to select at least one of the first light emitter and the second light 35emitter (paragraphs 33 and 37), and 28Client Ref. No. FN202004435 
     read embedded information based on a reading result obtained in an imager that receives the light emitted from the selected at least one of the first light emitter and the second light emitter and reflected by an authentication medium (paragraph 37), the embedded information including information for authentication (paragraph 37), and being embedded in the 5authentication medium (paragraphs 34 and 37).  
     Li’113 does not teach a reading result obtained with light in a range of light receiving sensitivity of silicon forming the imager, the reading result being based at least on light from the second light emitter which has a wavelength which is outside of ultraviolet wavelength light and without using the ultraviolet wavelength light.  
     Mueller’872 teaches a reading result obtained with light in a range of light receiving sensitivity of silicon forming the imager (paragraph 63).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li’113 according to the teaching of Mueller’872 to include a light emitting diode to provide specific illumination in the wavelength range so that the information embedded in a license can be read by the silicon based photodetector because this will allow the information embedded in a license to be extracted more effectively.

     Outwater’069 teaches the reading result being based at least on light from the second light emitter which has a wavelength which is outside of ultraviolet wavelength light and without using the ultraviolet wavelength light [regarding to use the IR light to check the a portion of the code (Fig.7, steps 540-560)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113 and Mueller’872 according to the teaching of Outwater’069 to using both of the UV light and the IR light to read the authentication information because this will allow the authentication information to be verified more effectively.
     With respect to claim 11, which further limits claim 5, Li’113 teaches wherein the information for authentication is information for identifying an individual (paragraph 34).  
     With respect to claim 15, Li’113 teaches an image processing system (Fig.1) comprising: 
     30a first light emitter configured to emit light in a certain wavelength region [the light source module comprises a plurality of light emitters which emit various wavelengths of light toward the card space (paragraph 27)]; 
     a second light emitter configured to emit light in a wavelength region different from the certain wavelength region of the light emitted from the first light emitter [the light source module comprises a plurality of light emitters which emit various wavelengths of light toward the card space (paragraph 27)]; 

     With respect to claim 16, Li’113 teaches an image processing system (Fig.1) comprising: an imager configured to receive light reflected by an authentication medium (paragraph 37); 5and the authentication system (Fig.1) of claim 5.  
     With respect to claim 17, it is a method claim that claims how the authentication apparatus of claim 1 to read the embed information from an authentication medium.  Claim 17 is obvious in view of Li’113, Mueller’872 and Outwater’069 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed an authentication apparatus to read the embed information from an authentication medium, the process (method) to read the embed information from an authentication medium is inherent disclosed to be performed by a processor in the authentication apparatus when the authentication apparatus performs the operation to read the embed information from an authentication medium.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069) and further in view of Mattern’784 (US 2017/0126784).
     With respect to claim 2, which further limits claim 1, Li’113 teaches wherein the first light emitter emits light mostly in a visible wavelength region (paragraph 29).      
     The combination of Li’113 and Mueller’872 does not teach wherein the second light emitter emits light in a near-infrared wavelength region. 
     Mattern’784 teaches wherein the second light emitter emits light in a near-infrared wavelength region (paragraph 42).
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069) and further in view of Yamada’518 (US 2015/0281518).
     With respect to claim 203, which further limits claim 1, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the circuitry simultaneously selects the first light emitter and the second light emitter.  
     Yamada’518 teaches wherein the circuitry simultaneously selects the first light emitter and the second light emitter [the light emitting elements is simultaneously turn on according to the controlling signal (paragraph 189)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872 and Outwater’069 according to the teaching of Yamada’518 to simultaneously control the light emitters to emit the light because this will allow the information embedded in a license to be extracted more effectively
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069), Yamada’518 (US 2015/0281518) and further in view of Nakano’588 (US 2016/0269588).
With respect to claim 4, which further limits claim 3, the combination of Li’113, Mueller’872, Outwater’069 and Yamada’518 does not teach wherein the circuitry uses, as the reading result, an image having at least three different densities, the image being obtained 25through simultaneous reading with the first light emitter and the second light emitter.  
     Nakano’588 teaches the forgery preventing character has been embedded in the form of an outline character in the low density region, medium density region and high density region (paragraph 46 and Fig.5A).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872, Outwater’069 and Yamada’518 according to the teaching of Nakano’588 to produce the license with low density region, medium density region and high density region to embed forgery preventing character because this will enhance the security of the license.
     The combination of Li’113, Mueller’872, Outwater’069, Yamada’518 and Nakano’588 does not teach wherein the circuitry uses, as the reading result, an image having at least three different densities, the image being obtained 25through simultaneous reading with the first light emitter and the second light emitter.
     Since Li’113 teaches obtaining the image data from the license by emitting light with different wavelengths (abstract), Yamada’518 teaches that wherein the circuitry simultaneously selects the first light emitter and the second light emitter [the light emitting elements is simultaneously turn on according to the controlling signal (paragraph 189)], and Nakano’588 teaches that the forgery preventing character has 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to modify the combination of Li’113, Mueller’872, Outwater’069, Yamada’518 and Nakano’588 to obtain the image data with several different densities from a license which is made with several layers having defined properties which are different for each layer including the density by simultaneously turning on the lights having different wavelengths (wherein the circuitry uses, as the reading result, an image having at least three different densities, the image being obtained 25through simultaneous reading with the first light emitter and the second light emitter) because this will allow the license’s embedded information to be obtained more effectively.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069) and further in view of Tanimura’591 (US 2011/0243591).
With respect to claim 6, which further limits claim 5, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the embedded information is printed on the authentication medium with a combination of black visible toner and visible 10toner of a certain chromatic color, wherein the first light emitter irradiates the imager with light reflected by the black visible toner and light reflected by the visible toner of the certain chromatic color, and wherein the second light emitter irradiates the imager with the light 15reflected by the black visible toner.
     Tanimura’591 teaches wherein the embedded information (Fig.12 b, item 311 and 312) is printed on the authentication medium with a combination of black visible toner (Fig.12b, item 309), visible 10toner of a certain chromatic color (Fig.12b, item 308)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872 and Outwater’069 according to the teaching of Tanimura’591 to embed the forgery preventing character on the visible printed toner including the black toner and the chromatic color toner because this will enhance the security of the license.
     The combination of Li’113, Mueller’872, Outwater’069 and Tanimura’591 does not teach wherein the first light emitter irradiates the imager with light reflected by the black visible toner and light reflected by the visible toner of the certain chromatic color, and wherein the second light emitter irradiates the imager with the light 15reflected by the black visible toner.
     Since Li’113 has suggested to use a light source module which comprises a plurality of light emitters which emit various wavelengths of light toward the card space (paragraph 27) and Tanimura’591 teaches that print a document with visible toner and 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872, Outwater’069 and Tanimura’591 to include a first light emitter to emit a light with a wavelength to read the information embed in the black visible toner and to include a second light emitter to emit a light with a wavelength to read the information embed in the certain chromatic color visible toner (wherein the first light emitter irradiates the imager with light reflected by the black visible toner and light reflected by the visible toner of the certain chromatic color, and wherein the second light emitter irradiates the imager with the light 15reflected by the black visible toner) because this will allow the embed information to be extracted more effectively.
     With respect to claim 7, which further limits claim 5, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the embedded information is 
      Tanimura’591 teaches wherein the embedded information is printed on the authentication medium with at least one of black visible toner (Fig.12b, item 309), visible toner of a certain chromatic color (Fig.12b, item 308), and
      invisible toner that absorbs light in an invisible wavelength 20region (paragraph 87), 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872 and Outwater’069 according to the teaching of Tanimura’591 to embed the forgery preventing character on the visible printed toner including the black toner and the chromatic color toner because this will enhance the security of the license.
     The combination of Li’113, Mueller’872, Outwater’069 and Tanimura’591 does not teach wherein the first light emitter irradiates the imager with light reflected by the black visible toner and light reflected by the visible toner of the certain chromatic color, and wherein the second light emitter irradiates the imager with the light 25reflected by the black visible toner
     Since Li’113 has suggested to use a light source module which comprises a plurality of light emitters which emit various wavelengths of light toward the card space (paragraph 27) and Tanimura’591 teaches that print a document with visible toner and 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872, Outwater’069 and Tanimura’591 to include a first light emitter to emit a light with a wavelength to read the information embed in the black visible toner and to include a second light emitter to emit a light with a wavelength to read the information embed in the certain chromatic color visible toner (wherein the first light emitter irradiates the imager with light reflected by the black visible toner and light reflected by the visible toner of the certain chromatic color, and wherein the second light emitter irradiates the imager with the light 15reflected by the black visible toner) because this will allow the embed information to be extracted more effectively.
     With respect to claim 8, which further limits claim 7, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the embedded information 
     Tanimura’591 teaches wherein the embedded information printed (Fig.12b, items 311 and 312) on the authentication medium includes first information printed with the black visible toner (Fig.12b, item 309), second information printed with the visible toner of the certain chromatic color (Fig.12b, item 308), and third 30information printed with the invisible toner that absorbs the light in the invisible wavelength region (paragraph 204), the first information, the second information, and the third information each being independently meaningful information [the printed document includes the content  printed with black color, the content printed with specific color and the content printed with invisible toner (Fig.12b and paragraph 204)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872 and Outwater’069 according to the teaching of Tanimura’591 to print the contents of a license with visible toner and invisible toner because this will enhance the security of the license.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069) and further in view of Murakami’434 (US 2002/0005434).
With respect to claim 9, which further limits claim 5, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the embedded information 35includes, separately from the information for authentication, dummy information readable 29Client Ref. No. FN202004435 with at least one of the first light emitter and the second light emitter.  
     Murakami’434 teaches wherein the embedded information 35includes, separately from the information for authentication, dummy information readable 29Client Ref. No. FN202004435with at least one of the first light emitter and the second light emitter [the print pattern includes, separately from the information for authentication, dummy information readable29Client Ref. No. FN202004435 with at least one of the first light emitter and the second light emitter (paragraphs 183-190).]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872 and Outwater’069 according to the teaching of Murakami’434 to embed the information for authentication and the dummy data on a license because this will enhance the security of the license.
     With respect to claim 10, which further limits claim 9, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the dummy information is embedded in the authentication medium to be superimposed on the information for 5authentication.
     Murakami’434 teaches wherein the dummy information is embedded in the authentication medium to be superimposed on the information for 5authentication [as shown in Fig.23A-Fig.23C, the print pattern are in form of barcode (dummy images) to encode the authentication information (paragraph 213)].
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069) and further in view of Xia’342 (US 2019/0156342).
     With respect to claim 1012, which further limits claim 11, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the information for identifying an individual is a password previously set by an applicant for issuance of the authentication medium.  
     Xia’342 teaches using the previous password to identify the user (Fig.2a and paragraph 95).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872 and Outwater’069 according to the teaching of Xia’342 to embed the password previously set by an applicant for issuance of license to identify the user (wherein the information for identifying an individual is a password previously set by an applicant for issuance of the authentication medium) because this will enhance the security of the license.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069) and further in view of Kaehler’909 (US 2017/0351909)
     With respect to claim 13, which further limits claim 11, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the information for identifying 15an individual is generated from biometric information of an applicant for issuance of the authentication medium, and wherein in response to submission of the authentication medium, the circuitry acquires the information for authentication from biometric information of a submitter of the authentication medium, or 20reconstructs the biometric information of the applicant for issuance of the authentication medium from the information for authentication embedded in the authentication medium, and compares the reconstructed biometric information with the biometric information of the submitter of the authentication medium.  
     Kaehler’909 teaches wherein the information for identifying 15an individual is generated from biometric information of an applicant for issuance of the authentication medium [regarding to the picture 5120a shown in Fig.12A], and 
     wherein in response to submission of the authentication medium, the circuitry acquires the information for authentication from biometric information of a submitter of the authentication medium (paragraph 104), or 20reconstructs the biometric information of the applicant for issuance of the authentication medium from the information for authentication embedded in the authentication medium, and compares the reconstructed biometric information with the biometric information of the submitter of the authentication medium.  
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li’113 (US 2009/0302113), Mueller’872 (US 2015/0036872), Outwater’069 (US 6,203,069) and further in view of Tamai’442 (US 2004/0133442).
     With respect to claim 2514, which further limits claim 11, the combination of Li’113, Mueller’872 and Outwater’069 does not teach wherein the information for authentication includes uniform resource locator information leading to an input form in which a password set by an applicant for issuance of the authentication medium is to be input.  
     Tamai’442 wherein the information for authentication includes uniform resource locator information leading to an input form in which a password set by an applicant for issuance of the authentication medium is to be input (paragraph 85).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Li’113, Mueller’872 and Outwater’069 according to the teaching of Tamai’442 to embed a URL associated with user online account on a license because this will allow a user to access to his/her online account more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCloskey’993 (US 2018/0004993) teaches an authenticable digital code includes a printable medium, a machine-readable digital code, formed on the printable medium, that graphically represent information, and at least one security signature positioned relative to the machine-readable digital code. The security signature includes a fluorescent material that, when excited by light of a first wavelength, fluoresces and emits light at a second wavelength that is different from the first wave length. Authenticity of the authenticable digital code is determined by detecting, when the authenticable digital code is illuminated by light of the first wavelength, light of the second wavelength at a position relative to the machine-readable digital code.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674